IN THE SUPREME COURT, STATE OF WYOMING

                                     2014 WY 154

                                                              October Term, A.D. 2014

                                                                 December 3, 2014


BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                  D-14-0009
v.

SCOTT M. POWERS, WSB #6-3188,

Respondent.


                             ORDER OF DISBARMENT
[¶1] This matter came before the Court upon a “Report and Recommendation for
Disbarment,” filed herein November 13, 2014, by the Board of Professional
Responsibility for the Wyoming State Bar, pursuant to Section 16 of the Disciplinary
Code for the Wyoming State Bar (stipulated discipline). The Court, after a careful review
of the Board of Professional Responsibility’s Report and Recommendation, and the file,
finds that the Report and Recommendation should be approved, confirmed, and adopted
by the Court, and that Respondent, Scott M. Powers, should be disbarred. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Disbarment, which is attached hereto and incorporated
herein, shall be, and the same hereby is, approved, confirmed, and adopted by this Court;
and it is further

[¶3] ADJUDGED AND ORDERED that, as a result of the conduct set forth in the
Report and Recommendation for Disbarment, Respondent, Scott M. Powers, shall be, and
hereby is, disbarred, effective immediately; and it is further
[¶4] ORDERED that Respondent shall comply with Section 22 of the Disciplinary
Code for the Wyoming State Bar. That Section governs the duties of disbarred and
suspended attorneys; and it is further

[¶5] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Mr. Powers shall reimburse the Wyoming State Bar the amount of
$50.00, representing the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00; and it is further

[¶6] ORDERED that Respondent shall pay the administrative fee and costs, along with
all other amounts owed to the Wyoming State Bar, in accordance with the terms of the
promissory note referenced in the Report and Recommendation for Disbarment; and it is
further

[¶7] ORDERED that the Clerk of this Court shall docket this Order of Disbarment,
along with the incorporated Report and Recommendation for Disbarment, as a matter
coming regularly before this Court as a public record; and it is further

[¶8] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Disbarment, along with the incorporated Report and
Recommendation for Disbarment, shall be published in the Wyoming Reporter and the
Pacific Reporter; and it is further

[¶9] ORDERED that the Clerk of this Court cause a copy of this Order of Disbarment
to be served upon Respondent, Scott M. Powers.

[¶10] DATED this 3rd day of December, 2014.

                                              BY THE COURT:

                                              /s/

                                              E. JAMES BURKE
                                              Chief Justice